Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered November 9, 1994, convicting him of murder in the second degree and robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having failed to move to withdraw his plea pursuant to CPL 220.60 (3), or to vacate his judgment of conviction pursuant to CPL 440.10, the defendant’s challenge to the factual sufficiency of his plea allocution is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636). We reject the defendant’s contention that his recitation of the facts underlying the crimes he pleaded to clearly cast significant doubt upon his guilt requiring the court to conduct a further inquiry to ensure that he understood the nature of the charge and that the plea was intelligently entered (cf., People v Lopez, 71 NY2d 662). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.